ORDER
This matter is before the Court upon the Petition of the Board of Commissioners on Grievances and Discipline asking for an Order temporarily suspending the license to practice law of the respondent, Nicolas Clainos Lempesis, until such time as the Complaint before the Board of Commissioners on Grievances and Discipline can be processed to conclusion.
It appears that the respondent should be temporarily suspended from the practice of law, and
It is therefore ordered that the respondent’s license to practice law is temporarily suspended until such time as the Complaint before the Board of Commissioners on Grievances and Discipline can be processed to conclusion.
It is further ordered that this order be filed and served, and, in accordance with Section 7B of the Rule on Disciplinary Procedure, said Order shall be made public.